Order of Family Court, New York County (Judith Sheindlin, J.), entered on or about January 6, 1988, awarding custody of the child, Herbey De Mel, to the respondent mother and visitation to the petitioner father, is unanimously affirmed, without costs.
The standard to be applied in child custody proceedings is the best interests of the child when all the applicable factors are considered. (Friederwitzer v Friederwitzer, 55 NY2d 89, 95.) When the mental health of one of the parents is in issue, the court will direct independent psychiatric testing. (Giraldo v Giraldo, 85 AD2d 164.) The question of custody is within the discretion of the hearing court and will not lightly be overturned because the hearing court has had the opportunity to observe all the witnesses and weigh all the evidence. (Eschbach v Eschbach, 56 NY2d 167, 173.)
It was not an abuse of discretion for the court to credit the wife’s expert, Dr. Koch, who has known her for eight years, instead of the psychiatrist from the Family Court Mental Health Services Clinic. Nor is there merit to the father’s argument that Dr. Koch’s evaluation should be discounted because he did not do a comparative evaluation of both parents, when the father refused to submit himself to such an evaluation. (See, Alan G. v Joan G., 104 AD2d 147.) Concur— Carro, J. P., Kassal, Ellerin, Wallach and Rubin, JJ.